Citation Nr: 0410390	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  95-28 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable disability rating for chronic 
idiopathic leukopenia.

2.  Entitlement to an increased disability rating for the 
residuals of a left knee injury, rated as 30 percent disabling for 
ligamentous laxity and 10 percent disabling for degenerative 
changes, to include the propriety of the reduction in the 
disability rating for the ligamentous laxity component of the 
residuals of the left knee injury from 30 percent to 10 percent 
beginning June 1, 2002. 

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a seizure disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for rectal stenosis.

6.  Entitlement to service connection for benign prostatic 
hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had periods of active service with the Merchant Marine 
from September 1943 to April 1945 and on active duty from March 
1951 to November 1954. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  An April 1995 
rating decision, in pertinent part, denied a compensable rating 
for leukopenia.  Although that decision addressed other issues, 
the veteran's notice of disagreement (NOD) received in June 1995 
only expressed disagreement with the leukopenia rating.  A 
statement of the case (SOC) was issued on the leukopenia claim in 
July 1995, and a substantive appeal was received on this issue in 
August 1995.  A November 1997 rating decision, in pertinent part, 
denied the claim for a disability rating greater than 10 percent 
for the residuals of a left knee injury; found that new and 
material evidence had not been received to reopen a claim for 
service connection for a seizure disorder; and denied claims for 
service connection for hearing loss, rectal stenosis, and benign 
prostatic hypertrophy.  The veteran filed a NOD in August 1998.  A 
SOC was issued in October 1998, and a substantive appeal was 
received in December 1998.  

A December 1998 rating decision recharacterized the service-
connected left knee disability to include ligamentous laxity with 
a 30 percent rating under Diagnostic Code 5257 and minor 
degenerative changes with a separate 10 percent disability rating 
under Diagnostic Code 5010, both effective from May 24, 1996.  
Then, a March 2002 rating decision reduced the disability rating 
for the ligamentous laxity component of the residuals of the left 
knee injury from 30 percent to 10 percent beginning June 1, 2002.  
Since the veteran's appeal for an increase for the left knee 
condition was pending at the time the rating was reduced, the 
Board will also consider whether the reduction in rating was 
proper.  The RO also considered this a component of the issue on 
appeal as evidenced by the March 2002 supplemental statement of 
the case.  

The veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in May 2003.  However, he did not report for 
the hearing.  Accordingly, the request for the hearing is 
considered withdrawn and the Board will proceed with consideration 
of the veteran's appeal.  38 C.F.R. § 20.702(d) (2003).


FINDINGS OF FACT

1.  The veteran's service-connected leukopenia is benign and 
asymptomatic, with no symptoms and predominant hemoglobin values 
greater than 10gm/100ml.  

2.  The RO did not comply with the procedural requirements for 
reducing the disability rating for the ligamentous laxity 
component of the veteran's residuals of a left knee injury to 10 
percent effective June 1, 2002, since he was not provided a 
hearing in accordance with his request.

3.  The veteran's left knee disorder is characterized by 
subjective complaints of pain, some findings of ligament 
instability, slight limitation of motion, and degenerative 
changes.

4.  In August 1994, the RO denied reopening of the claim for 
service connection for a seizure disorder.  The veteran did not 
appeal that decision.

5.  None of the evidence received since 1994 is so significant 
that it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a seizure 
disorder.

6.  Hearing loss, benign prostatic hypertrophy, or rectal stenosis 
are not shown in the service medical records, and there is no 
competent evidence associating any of these conditions with the 
veteran's military service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for chronic 
idiopathic leukopenia are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 
4.117, Diagnostic Code 7700 (1994); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.20, 4.31, 4.117, Diagnostic Code 7700 (2003).

2.  The RO did not satisfy the procedural requirements governing 
the reduction in ratings prior to effectuating its rating decision 
of March 2002 implementing the proposed reduction from 30 percent 
to 10 percent for the ligamentous laxity component of the 
residuals of the left knee injury beginning June 1, 2002, and the 
rating is hereby restored.  38 C.F.R. § 3.105(e), (i)(1) (2003).

3.  The criteria for increased disability ratings for the 
residuals of a left knee injury, rated as 30 percent disabling for 
ligamentous laxity and 10 percent disabling for degenerative 
changes, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, and 5261 (2003). 

4.  The August 1994 RO rating decision that denied reopening of 
the claim for service connection for a seizure disorder is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 
20.302 (1994).

5.  New and material evidence has not been received, and the 
veteran's claim for service connection for a seizure disorder may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

6.  The veteran did not incur hearing loss, benign prostatic 
hypertrophy, or rectal stenosis as a result of his military 
service.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in this case, which 
consists of VA examination reports dated between 1955 and 2001; 
service medical records, VA records for outpatient treatment and 
hospitalization from 1962 to 2001; private treatment records; lay 
statements; and the veteran's contentions.  The Board will 
summarize the relevant evidence where appropriate.

A. Increased rating claims

A claim must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Since the issues in this case are entitlement to an increased 
rating, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where VA's Rating Schedule does not list a specific disability, 
the disability is rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  

Leukopenia

There is no diagnostic code specific to leukopenia.  For this 
reason, the veteran's service-connected disability is rated by 
analogy under Diagnostic Code 7700 for anemia.  The Board will 
consider whether a higher rating can be granted under this 
diagnostic code, as well as consider any other potentially 
applicable diagnostic codes.

This particular claim for an increase was filed in 1994.  During 
the pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1994), 
including, effective October 23, 1995, the rating criteria for 
evaluating disorders of the hemic and lymphatic systems, such as 
anemia.  See 60 Fed. Reg. 49225-49227 (September 22, 1995).  
Therefore, the Board will evaluate the veteran's claim under both 
the old criteria in the VA Schedule for Rating Disabilities and 
the current regulations.  In a recent opinion, however, VA's 
Office of General Counsel determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date of 
the regulatory change.  See VAOPGCPREC 3-00.

The prior rating criteria for Diagnostic Code 7700 for pernicious 
anemia provided that a 100 percent rating is warranted for acute 
rapidly progressive anemia without remission or with few or brief 
remissions.  Where the anemia is chronic following acute attacks 
and severe with characteristic marked departures from normal blood 
count with severe impairment of health and pronounced asthenia, a 
70 percent rating is warranted.  Where the anemia is chronic 
following acute attacks with characteristic definite departures 
from normal blood count and impairment of health and severe 
asthenia, a 60 percent rating is warranted.  Where the anemia is 
incipient with characteristic achlorhydria and changes in blood 
count, a 30 percent rating is warranted.  38 C.F.R. § 4.117, 
Diagnostic Code 7700 (1994).

Under the revised rating criteria of Diagnostic Code 7700 for 
anemia hypochromic-microcytic and megaloblastic, where hemoglobin 
is 5gm/100ml or less, with findings such as high output congestive 
heart failure or dyspnea at rest, a 100 percent rating is 
warranted.  Where hemoglobin is 7gm/100ml or less, with findings 
such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 
to 120 beats per minute) or syncope (three episodes in the last 
six months), a 70 percent rating is warranted.  Where hemoglobin 
is 8gm/100ml or less, with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of breath, 
a 30 percent rating is warranted.  Where hemoglobin is 10gm/100ml 
or less with findings such as weakness, easy fatigability or 
headaches, a 10 percent rating is warranted.  Where hemoglobin is 
10gm/100ml or less and asymptomatic, a noncompensable rating is 
warranted.  38 C.F.R. § 4.117, Diagnostic Code 7700 (2003).  In 
revising the rating criteria, VA noted that levels of hemoglobin 
in combination with clinical findings will allow a better 
assessment of disability than either alone.  60 Fed. Reg. 49225-
49226 (September 22, 1995).  It was also noted that a 10 percent 
evaluation was added to the Schedule because there are patients 
with a hemoglobin level of 10gm/100ml or less who also have 
symptoms such as weakness, easy fatigability or headaches.  Id.  

The Board has reviewed the medical evidence, including the results 
of the VA examinations conducted between 1994 and 2001 and the 
recent treatment records.  There are laboratory reports showing 
the veteran's hemoglobin values are consistently low.  However, 
the overwhelming majority of the findings show hemoglobin values 
of greater than 10gm/100 ml.  In fact, out of the approximately 
twenty laboratory reports since 1994, only one showed a hemoglobin 
level of less than 10gm/100ml.  See September 1998 finding of 
8.7gm/100ml.  It cannot be said that the veteran's disability more 
approximates that associated with hemoglobin levels of less than 
10gm/100ml when only one such finding is shown over approximately 
seven years.  Furthermore, there is no medical evidence 
attributing any symptoms to the leukopenia.  There is no evidence 
of achlorhydria, opportunistic infections, bone marrow 
transplantation, or malignancy.  Medical professionals have 
labeled the veteran's leukopenia as "benign" and have also noted 
that other conditions, such as pancytopenia are a "separate 
issue." 

The Board notes that the veteran has claimed at various times that 
some symptoms or medical disorders are the result of the 
leukopenia.  For example, in his substantive appeal, he discussed 
seizures and open heart surgery.  In a statement received in May 
1996 he indicated that he had open heart surgery and prostate 
cancer due to the leukopenia, and in a statement received in 
February 2002 he indicated that the leukopenia took his manhood, 
hair, genes, and chromosomes.  At other times, such as the VA 
examination in 2001, he denied having any specific symptoms that 
he thought were the result of the leukopenia.  Additionally, in 
the informal hearing presentation, the representative indicated 
the veteran had chest pain with shortness of breath and blackouts.  
As noted above, the revised rating criteria do include symptoms 
such as weakness, fatigability, shortness of breath, 
lightheadedness, headaches, and cardiac symptoms as attributable 
to anemia.  However, there is absolutely no medical evidence in 
the record to support any contention that the veteran has such 
symptoms as a result of the service-connected condition.  As noted 
above, medical professionals have diagnosed the veteran's 
leukopenia as benign and have not attributed any of the claimed 
symptoms or other medical conditions to the leukopenia.  As lay 
persons, the veteran and the representative are not qualified to 
render opinions as to medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Therefore, the Board concludes that the requirements for a 
compensable rating for chronic leukopenia have not been met, under 
either the rating criteria in effect at the time the veteran 
initiated his claim in 1994 or the revised criteria in effect 
currently.  There is no benefit of the doubt that could be 
resolved in his favor since there are no ambiguities or 
inconsistencies in the medical evidence as to whether he has any 
disability as a result of the leukopenia.  Therefore, the 
preponderance of the evidence is against the claim, and the Board 
concludes the current noncompensable disability rating is 
appropriate.  There are no other diagnostic codes potentially 
applicable to this condition. 

Left knee condition

The veteran has been service-connected for residuals of a left 
knee injury since his separation from service in 1954.  The 
condition was initially assigned a noncompensable disability 
rating.  An April 1995 rating decision increased the disability 
rating to 10 percent under Diagnostic Code 5257.  A December 1998 
rating decision recharacterized the service-connected disability 
as residuals of left knee injury with ligamentous laxity and 
granted a 30 percent rating under Diagnostic Code 5257, effective 
from May 24, 1996.  That decision also granted service connection 
for minor degenerative changes as a residual of the left knee 
injury and assigned a separate 10 percent disability rating under 
Diagnostic Code 5010, effective from May 24, 1996.  The May 24, 
1996, effective date established by the RO was based on a 
statement/claim for an increase that was received from the veteran 
on that date.  

As noted in the Introduction above, a March 2002 rating decision 
reduced the disability rating for the ligamentous laxity component 
of the residuals of the left knee injury from 30 percent to 10 
percent beginning June 1, 2002.  The Board will first consider 
whether the reduction in rating was proper and then consider the 
claim for a higher rating.  

Reduction in rating

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's 
disability rating, VA is required to comply with several general 
VA regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  Generally, when reduction in the 
evaluation of a service-connected disability is contemplated and 
the lower evaluation would result in a reduction or discontinuance 
of compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material facts 
and reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 days 
for the presentation of additional evidence to show that 
compensation payments should be continued at the present level. 38 
C.F.R. § 3.105(e).  In the advance written notice, the beneficiary 
will be informed of his right for a pre-determination hearing, and 
if a timely request for such a hearing is received (i.e., within 
30 days), benefit payments shall be continued at the previously 
established level pending a final determination.  38 C.F.R. § 
3.105(i)(1).  

In this case, the December 2001 letter proposing reduction 
properly informed the veteran of his right to request a hearing 
and indicated that his payments would be continued if such a 
request was made.  Within the following 30-day period, the veteran 
submitted a statement saying, "I'm ready for a personal hearing."  
No hearing was ever scheduled on the proposed reduction, which was 
then finalized in a March 2002 rating decision by reducing the 
disability rating for left knee injury residuals with ligament 
laxity to 10 percent, effective from June 1, 2002.  

It is clear that VA failed to follow regulations setting forth the 
procedural requirements for a reduction in disability rating.  
That is, the veteran made a timely request for a hearing, but no 
such hearing was scheduled prior to the reduction in the 
disability rating.  38 C.F.R. §§ 3.105(e), (i)(1) (2003).  The 
United States Court of Appeals for Veterans Claims (the Court) has 
consistently held that when VA reduces a veteran's disability 
rating without following the applicable regulations, the reduction 
is void ab initio and will be set aside.  See Greyzck v. West, 12 
Vet. App. 288, 292 (1999) and cases cited therein.  Therefore, 
since the procedural requirements for the reduction were not 
complied with, the reduction in the 30 percent disability rating 
is set aside, and the 30 percent rating for the ligamentous laxity 
component of the residuals of the left knee injury is restored.  


Increased rating

To reiterate, with the restoration of the rating being granted for 
the reasons given above, the veteran's left knee disorder is again 
rated 30 percent disabling under Diagnostic Code 5257 and 10 
percent disabling under Diagnostic Code 5010, with both ratings 
continuously effective from May 24, 1996.  The Board will consider 
whether a higher rating can be assigned under either Diagnostic 
Code 5010 or 5257, as well as any other potentially applicable 
code.

In evaluating the veteran's claim, the Board must also consider 
whether a higher disability evaluation is warranted on the basis 
of functional loss due to weakness, fatigability, incoordination, 
or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; 
see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it is 
due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on 
use must be regarded as seriously disabled.  Id.; see also DeLuca.  
As regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

Under Diagnostic Code 5257, for other impairment of the knee with 
recurrent subluxation or lateral instability, a 30 percent 
requires severe impairment of the knee with recurrent subluxation 
or lateral instability.  The veteran is already receiving the 
maximum evaluation available under Diagnostic Code 5257.  At least 
some of the medical evidence has shown that he has laxity of the 
left knee, see 1998 VA examination report indicating "marked" 
laxity of the medial and lateral collateral ligaments, but it must 
also be noted that there is medical evidence indicating no laxity 
is present, see 2001 VA examination report.  Regardless, the 
veteran is rated for a severe disability level under Diagnostic 
Code 5257.  

The holding in DeLuca dealt with evaluation of a service-connected 
joint disability rated on limitation of motion.  Since Diagnostic 
Code 5257 is not predicated on loss of range of motion, §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Moreover, regulations concerning 
functional loss are not applicable to increase the rating where a 
disability is rated at the maximum level provided by the 
diagnostic code under which it is rated, as is the veteran's 
situation.  See VAOPGCPREC 36-97 (holding that consideration must 
be given to the extent of disability under 38 C.F.R. §§ 4.40 and 
4.45 "when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that remand for 
the Board to consider functional loss due to pain was not 
appropriate where the claimant was already receiving the maximum 
disability rating available for limitation of motion); Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997) (although the Board is 
required to consider the effect of the veteran's pain when making 
a rating determination, the rating schedule does not require a 
separate rating for pain).  Therefore, because functional loss is 
already being compensated, and because the veteran is receiving 
the maximum schedular evaluation, an increased disability rating 
based on functional loss is not available under Diagnostic Code 
5257.

Evaluations under Diagnostic Code 5010 for post-traumatic 
arthritis are based on the criteria for Code 5003 (degenerative 
arthritis), and rated on the basis of limitation of motion under 
the appropriate diagnostic code(s) for the specific joint 
involved.  See 38 C.F.R. § 4.71a, Codes 5200, et. seq.  For the 
purpose of rating disability by arthritis, the knee is considered 
a major joint.  38 C.F.R. § 4.45(f).  A 20 percent disability 
rating can be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor joint 
groups with occasional incapacitating exacerbations.  However, the 
veteran is service-connected for one major joint only, that is, 
one knee, and that would warrant a 10 percent rating only under 
Diagnostic Code 5003.  A rating of 10 percent under Diagnostic 
Code 5003 is granted for a major joint affected by limitation of 
motion only where the limitation of motion is not compensable 
under the appropriate diagnostic code.  

If the medical evidence shows that the veteran has arthritis of a 
joint and where the diagnostic code applicable to his disability 
is not based upon limitation of motion, a separate rating for 
under Diagnostic Code 5003 may be assigned only if there is 
"additional disability" due to limitation of motion.  VAOPGCPREC 
23-97.  The limitation of motion must meet at least the criteria 
for a zero percent rating under Diagnostic Code 5260 or 5261 to 
warrant a separate rating.  VAOPGCPREC 9-98.  The important 
question, then, is whether the code under which the veteran is 
rated is at all based upon limitation of motion.  That 
determination is based on the nature of the disability rated under 
the diagnostic code in question.  VAOPGCPREC 36-97 and 9-98.  
Diagnostic Code 5257 is not predicated on loss of range of motion.  
See Johnson, supra.  Therefore, the veteran can receive separate 
disability ratings and such ratings have, in fact, been assigned 
in this case.

Normal range of motion for the leg is zero degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  
Diagnostic Code 5260 pertains to limitation of flexion of the leg, 
while Diagnostic Code 5261 pertains to limitation of extension of 
the leg.  Flexion limited to 60 degrees is noncompensable under 
Diagnostic Code 5260.  A compensable evaluation of 10 percent 
requires flexion limited to 45 degrees.  Extension limited to 5 
degrees is noncompensable under Diagnostic Code 5261.  A 
compensable evaluation of 10 percent requires extension is limited 
to at least 10 degrees.  

VA examinations have shown flexion limited to, at most, 120 
degrees and extension limited to, at most, 5 degrees.  See 1996 VA 
examination report.  The most recent VA examination showed range 
of motion from zero to 135 degrees, which represents minimal 
limitation of motion.  There are no range of motion findings that 
would warrant a separate compensable rating under Diagnostic Code 
5260 or 5261 based on additional disability due to arthritis and 
limitation of motion.  However, a separate rating for arthritis 
can also be assigned based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59, which states that painful motion with 
joint or periarticular pathology is entitled to at least the 
minimum compensable rating for the joint.  See also VAOPGCPREC 9-
98, footnote 1; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  The medical evidence has shown complaints of painful 
motion, and the veteran's pain must be considered in evaluating 
his service-connected disorder.  Spurgeon, supra.  His complaints 
are plausible in light of the fact that there is objective 
evidence of degenerative changes in the left knee.  It is 
therefore reasonable to assign him a separate 10 percent 
disability rating under Diagnostic Code 5010 based on arthritis 
with painful motion.  See 38 C.F.R. § 4.59; VAOPGCPREC 9-98.  
There is no legal basis, however, for any rating higher than 10 
percent.

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 5258 for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and effusion 
into the joint provides a maximum disability rating of 20 percent.  
Diagnostic Code 5259 for symptomatic removal of semilunar 
cartilage provides a maximum disability rating of 10 percent.  
Diagnostic Code 5263 provides a maximum disability rating of 10 
percent for traumatic acquired genu recurvatum with weakness and 
insecurity in weight-bearing.  Therefore, these diagnostic codes 
do not provide the basis for assignment of a higher rating.

Diagnostic Code 5256 pertains to ankylosis of the knee, which is 
"immobility and consolidation of a joint due to disease, injury, 
surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)).  The veteran is able to 
move his left knee, albeit with limitations, so it is clearly not 
ankylosed, and Diagnostic Code 5256 is not appropriate to the 
veteran's service-connected disability.  

Diagnostic Code 5262 provides a 40 percent disability rating for 
nonunion of the tibia and fibula with loose motion and requiring a 
brace.  There is no medical evidence indicating that the veteran 
has malunion or nonunion of the left tibia and fibula.  Therefore, 
Diagnostic Code 5262 is not appropriate to the veteran's service-
connected disability.

The preponderance of the evidence being against the veteran's 
claim for an increased rating, the evidence is not equally 
balanced, and the veteran's claim must be denied.

B. New and material evidence claim

In 1996, the veteran requested service connection for a seizure 
disorder.  The claim was initially denied in a 1982 rating 
decision based on lack of evidence showing any relationship 
between this condition and the service-connected leukopenia.  A 
1989 rating decision confirmed the denial, finding that there was 
no evidence of a seizure disorder during service or within the 
first post-service year.  A 1992 rating decision denied reopening 
of this claim.  Then, an August 1994 rating decision also denied 
reopening, including the veteran's contention that this condition 
was due to radiation exposure during service.

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 
3.160(d), 20.201, and 20.302(a).  

The veteran was notified of the rating decision in August 1994.  
Correspondence was received from him within the appeal period, but 
it did not indicate disagreement with the rating decision.  For 
example, correspondence received in September 1994 requested 
increased ratings for the service-connected disorders and 
requested examination for those conditions.  The veteran did not, 
however, express any clear disagreement with the recent denial of 
the seizure claim.  Therefore, the August 1994 rating decision is 
final. 

In 1996, the RO received the veteran's claim to reopen.  In order 
to reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that there 
be a complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury or 
disability.  Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material evidence 
was recently amended.  See 38 C.F.R. § 3.156(a) (2003).  However, 
that amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since this claim was received before that date, the law in effect 
when the claim was filed is applicable.  That is the standard 
discussed above.

The evidence received subsequent to August 1994 is generally 
presumed credible for the purposes of reopening a claim unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Extensive medical evidence has been received since 1994, to 
include reports of VA examinations, VA outpatient treatment 
records, statements from the veteran, and private treatment 
records.  Some of the records are duplicate copies, such as 
certain VA records for treatment prior to 1992 or service records.  
Most of this evidence, however, is new in that it was not 
previously of record.  It is necessary, therefore, to decide if 
this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the matter 
under consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to fairly 
decide the claim.  See 38 C.F.R. § 3.156(a).  In order for 
evidence to be sufficient to reopen a previously disallowed claim, 
it must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  See 
Smith v. West, 12 Vet. App. 312, 314 (1999).

To the extent the additional medical evidence shows treatment for 
and diagnosis of a seizure disorder, this evidence is cumulative 
and not new.  That is, the fact that the veteran was diagnosed 
with a seizure disorder after service has been a matter of record 
for many years.  It must be noted, however, that the new medical 
records, especially those dated in 2001, would not support 
reopening this claim because they indicate that it is questionable 
whether the veteran even has a seizure disorder, see April 2001 VA 
treatment note, and indicate that his last reported seizure 
occurred more than 15 years ago, see September 2001 VA treatment 
note.  

Also, several of the additional VA treatment records reflect a 
history of seizures since 1954.  This is not new and material 
evidence for the following reasons.  First, to the extent the 
veteran has reported such a history, that fact is cumulative of 
evidence previously associated with the claims file.  See, e.g., 
VA clinical records dated between 1988 and 1992.  Second, this 
"history" as shown in the new records appears to be mere 
transcriptions of history related by the appellant.  The 
presumption of credibility does not arise in a situation where the 
appellant's reported history has already been rejected by the RO 
in prior decisions.  Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  A medical opinion does not constitute material evidence 
if it is based on the claimant's recitation of events that had 
already been rejected in a previous decision on the merits.  Id.  
Since filing his first claim for compensation, the veteran has 
stated he first had a seizure during service and that he has had 
these episodes ever since.  The history was explicitly rejected by 
the RO in the initial 1982 rating decision which noted that the 
history was contradicted by other medical evidence reflecting 
seizure episodes since either 1960 or 1974.  The 1992 rating 
decision also explicitly rejected this history in noting that the 
1955 VA examination report and 1962 medical records showed no 
pertinent treatment.  Since the RO has previously rejected the 
veteran's reported history of seizures since service, his current 
duplicative statements are not presumed credible.  Moreover, it 
light of the cumulative and duplicative nature of his statements, 
his current allegations of continuity of symptomatology are not 
very significant.

The veteran has also received several VA examinations between 1994 
and 2001.  Although these examination reports show continuing 
complaints or diagnosis of a seizure disorder, none of the 
examiners addressed the etiology of the veteran's seizures.  The 
October 1996 examination does show that the veteran reported the 
onset of his seizures in 1953.  However, as noted above, this 
history is cumulative of the history provided in medical records 
that were previously considered and is thus not new.  Therefore, 
the VA examination reports are either not new or not material.

The veteran's foster son provided two statements, one dated in 
June 1998 and the other undated.  He indicated he started living 
with the veteran in 1962 and at that time he was having seizures 
or passing out episodes.  This evidence is new, but it is not 
material since it does not address the etiology of the claimed 
seizures.  This individual's personal observation of the veteran's 
seizures began well over five years after the veteran's discharge 
from service.  Accordingly, these statements provide no probative 
evidence as to the onset of the veteran's seizure disorder and are 
thus not material to the issue of service connection.  These 
statements are also not material in that they are not particularly 
significant; the veteran himself has made such statements as to 
the history of his seizure disorder.

The veteran has reiterated his history, time and again, in both 
old evidence and new, that he has had seizures since service.  His 
report of his symptoms, standing alone, are not so significant to 
reopen this claim when the service medical records document no 
complaints of such symptoms and no diagnosis of any seizure 
disorder.  The history is also refuted by the 1955 VA examination 
report and the 1962 medical records showing no relevant complaints 
or diagnosis.  It must be noted that the veteran does not possess 
medical expertise, and he is, therefore, not competent to render 
an opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  The Board notes his current allegations 
of seizures since being exposed to radiation during service were 
also specifically considered and rejected by the RO in a prior 
decision.

The basis for the prior denials of this claim was that there was 
inadequate evidence showing that a seizure disability was present 
during service or within the first post-service year and there was 
inadequate evidence establishing that the post-service diagnosis 
of a seizure disorder was related to disease or injury incurred 
during service.  There remains a lack of such evidence.  The 
circumstances of this case are similar to those referenced in 
Paller v. Principi, 3 Vet. App. 535 (1992).  The point has been 
reached in this case "where it can be said that, all things being 
equal, the evidence being proffered has been fairly considered and 
that further rearticulation of already corroborated evidence is, 
indeed, cumulative."  Paller, 3 Vet. App. at 538.  The RO has 
previously considered extensive medical evidence documenting the 
veteran's medical history and complaints and denied this claim.  
Accordingly, the Board finds that the evidence received subsequent 
to August 1994 is not new and material and does not serve to 
reopen the claim for service connection for a seizure disorder.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Until the 
appellant meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

C. Service connection claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be granted 
for that condition if the evidence shows it was incurred in 
service.  38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  The 
determination as to whether these Hickson requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran has made no specific contentions as to why he feels 
service connection is warranted for hearing loss, benign prostatic 
hypertrophy, or rectal stenosis.  He has not referenced 
experiencing any symptoms from these conditions during his period 
of service, nor has he maintained continuity of related 
symptomatology since service.

The veteran's service medical records do not show diagnosis of 
hearing, prostate, or rectal disorders.  Within the first post-
service year, the veteran underwent a formal VA examination.  That 
examination report reflects no relevant complaints or diagnoses.  
Also, there are VA hospitalization records from 1962 that show no 
relevant complaints or diagnoses.

The medical records show complaints of "long-standing" hearing 
loss beginning in 1990, with onset reportedly in approximately 
1980.  Some records note the veteran's report of exposure to 
acoustic trauma during World War II and Korea.  See February 1991 
and April 1992 VA treatment records.  At other times, the veteran 
has denied noise exposure during his second period of service, 
noting that he worked in a dental lab, but maintained exposure to 
noise during his first period of service from bombings.  See 1990 
VA treatment records.  

The veteran underwent transurethral resection of the prostate 
(TURP) in December 1982 due to obstructive voiding symptoms 
secondary to benign prostatic hypertrophy.  A diagnosis of rectal 
stenosis is shown by medical evidence dated in 1992.

These claims are denied for the following reasons.  First, there 
are no findings of hearing loss, prostate-related symptoms or 
conditions, or symptoms related to rectal stenosis in the service 
medical records.  Second, no medical professional has related the 
diagnoses of hearing loss, benign prostatic hypertrophy, or rectal 
stenosis decades after service to any disease or injury incurred 
in service.  The Board notes that although the veteran reported 
exposure to acoustic trauma during service, no medical 
professional has suggested that trauma resulted in the hearing 
loss shown more than 35 years after the veteran's military service 
concluded.  As noted above, the veteran is not a medical 
professional and is not competent to opine as to matters of 
medical causation.  Regardless, he has made no specific 
contentions on these claims.

D.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim and includes an enhanced duty 
to notify a claimant and his or her representative, if any, as to 
the information and evidence necessary to substantiate and 
complete a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statements of the case (SOCs) and 
supplemental statements of the case (SSOCs), adequately informed 
the veteran of the types of evidence needed to substantiate his 
claims.  In June 2001, the RO sent a letter to the veteran, which 
explained the VCAA, asked him to submit certain information, and 
informed him of the elements needed to substantiate his claims for 
service connection.  Although that letter did not expressly 
explain what was needed to substantiate a claim for an increased 
evaluation, the letter did request evidence pertinent to such a 
claim, in that the veteran was asked to provide information as to 
where he had been treated for his leukopenia and knee condition.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would be 
obtaining.  The letter explained that VA would make reasonable 
efforts to help him get evidence such as medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the custodian 
of any records.  The letter also told the veteran to send VA 
copies of any evidence relevant to his claims that was in his 
possession.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
January 14, 2003).  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board notes 
that an amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted does 
not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. §  ____).

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 38 U.S.C.A. 
§ 5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  Here, VCAA notice was sent 
years after the adjudications at issue, and the initial 
adjudications took place prior to enactment of the VCAA.  VA 
believes that Pelegrini is incorrect as it applies to cases where 
the initial rating decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.   

As discussed in more detail above, these claims were initially 
adjudicated in 1995 and 1997, and VCAA notification was first 
provided to the veteran in 2001.  Because the VCAA notice in this 
case was not provided to him before the initial rating decisions, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.   

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable RO determination, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the RO provide a pre-initial adjudication 
notice.  The only way the RO could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to nullify 
the notice of disagreement and substantive appeal that were filed 
by the appellant to perfect this appeal to the Board.  In other 
words, strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  The prior 
actions of the veteran would be nullified by a strict reading of 
Pelegrini, and essentially place the appellant at the end of the 
line of cases waiting to be adjudicated.  This would be an absurd 
result, and as such it is not a reasonable construction of section 
5103(a).  There is no statutory authority that renders the initial 
adjudication of the veteran's claims null and void because of lack 
of strict VCAA compliance, and there is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.   

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")   

The veteran was not prejudiced because he does not, as the Court 
noted in Pelegrini, have to "overcome an adverse determination."  
There is no final adverse determination of his claims.  The Board 
does a de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C. § 
7104(a), all questions in a matter which under 38 U.S.C. § 511(a) 
are subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions are 
made by the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-initial adjudication notice 
constitutes harmless error, especially since a RO determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the first 
adjudications of the claims, the notice was provided prior to the 
transfer and certification of the appellant's case to the Board, 
and the content of the notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  He was given 
ample time to respond.  The claimant was provided every 
opportunity to submit evidence and attend a hearing before a 
Veterans Law Judge.  After the VCAA letter was issued, the matter 
was reviewed and reconsidered in subsequent SSOCs.  

Hence, not withstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under these 
circumstances, the record appears fully developed (as described 
below), and "it is difficult to discern what additional guidance 
VA could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  While perfection 
is an aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by the 
veteran.  The veteran's service medical records and his VA 
treatment records have been obtained.  Numerous private treatment 
records have been obtained.  The RO did attempt to obtain copies 
of medical records for the veteran's Merchant Marine service, 
however, the Coast Guard responded that that agency did not 
maintain medical records of such service.  Log Book entries 
related to such service were obtained.  A November 1992 rating 
decision advised the veteran that no medical records from his 
Merchant Marine Service had been located.  There is no basis for 
speculating that additional unobtained evidence exists that would 
be relevant to the claims being decided herein. 

With a claim for a higher rating, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the veteran's disability, a 
VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the continued 
existence or the current severity of a disability.  38 C.F.R. § 
3.327(a) (2003).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence indicates 
that there has been a material change in a disability, or if the 
current rating may be incorrect.  Id.

The veteran was provided several VA examinations throughout the 
course of this appeal, most recently in 2001.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's left knee or leukopenia 
disorders since he was last examined.  The veteran has not 
reported receiving any treatment (other than at VA, which records 
were obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the 2001 VA examination 
findings.  The Board concludes there is sufficient evidence to 
rate the service-connected conditions fairly.  See also VAOPGCPREC 
11-95 (the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted).

With a claim for service connection, the duty to assist also 
includes providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the claim, as 
defined by law.  38 C.F.R. § 3.159(c)(4).  The veteran was not 
provided VA examination in connection with his service connection 
claims.  However, examination is not needed because there is no 
competent evidence that the claimed conditions (hearing loss, 
benign prostatic hypertrophy, or rectal stenosis) may be 
associated with his military service.  This is discussed in more 
detail above.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The Board finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve no 
useful purpose.  VA has satisfied its duties to inform and assist 
the veteran at every stage of this case.  


ORDER

Entitlement to a compensable disability rating for chronic 
idiopathic leukopenia is denied. 

The 30 percent rating for the ligamentous laxity component of the 
residuals of the left knee injury is restored beginning June 1, 
2002, subject to the laws and regulations governing payment of 
monetary benefits.

Entitlement to a disability rating greater than 30 percent for 
ligamentous laxity as a residual of a left knee injury or 10 
percent for left knee degenerative changes is denied. 

The veteran's claim for service connection for a seizure disorder 
is not reopened.  

Service connection for hearing loss, benign prostatic hypertrophy, 
and rectal stenosis is denied.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



